Citation Nr: 0017270	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  96-26 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas



THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for an obsessive 
compulsive disorder (OCD).



REPRESENTATION

Appellant represented by:	James W. Stanley, Jr., 
Attorney



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel

INTRODUCTION

The veteran had active duty service from September 1979 to 
November 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the claims for entitlement to 
service connection for PTSD, and for OCD.

In a June 1999 decision, the Board denied service connection 
for PTSD, OCD, and a seizure disorder.  The claim for PTSD 
was found well-grounded and was denied.  The claim for OCD 
was found not well grounded and was denied.  Thereafter, the 
veteran filed a timely appeal with respect to the issues of 
PTSD, and OCD to the United States Court of Appeals for 
Veteran's Claims (formerly the United States Court of 
Veterans Appeals) (hereinafter Court).  In December 1999, the 
General Counsel for the Department of Veterans Affairs 
(hereinafter General Counsel) and the veteran's attorney 
filed a Joint Motion to Remand, and Stay Further Proceedings 
(hereinafter Joint Motion).  The effect of this Joint Motion, 
which was accepted by the Court, was to vacate in part the 
June 1999 Board decision that denied entitlement to service 
connection for PTSD, and OCD.  The Order was entered in 
December 1999 pursuant to 38 U.S.C.A. § 7252(a).

Subsequent to the decision of the Court, the appellant's 
representative has requested a personal hearing before a 
hearing officer at the RO.  As the holding below is 
completely favorable to the veteran it can be entered without 
prejudice.  Thereafter, as part of the remand development, 
and development of both claims on the merits, the hearing 
will be scheduled.


FINDINGS OF FACT

1.  The veteran is currently diagnosed with OCD.

2.  A June 1996 letter from a VA clinical nurse specialist, 
notes that the veteran was treated for various psychiatric 
conditions, including OCD.  She opined that, if he had any 
preexisting conditions prior to service, these were certainly 
aggravated in service. 

3.  The opinion submitted renders the appellant's claim 
plausible, when considered credible for that purpose.


CONCLUSION OF LAW

The claim of entitlement to service connection for an 
obsessive-compulsive disorder is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) 
(table).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, under 38 U.S.C. § 5107(a), the 
Department of Veterans Affairs (VA) has a duty to assist only 
those claimants who have established well grounded (i.e., 
plausible) claims.  More recently, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision holding 
that VA cannot assist a claimant in developing a claim which 
is not well grounded.  Morton v. West, 12 Vet. App. 477 (July 
14, 1999), req. for en banc consideration by a judge denied, 
No. 96-1517 (U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

A letter dated in June 1996 letter was received from a VA 
clinical nurse specialist. She noted that the veteran was 
treated in the VA psychiatric clinic for two discrete periods 
of depression, OCD, anger and aggression.  During his first 
period of treatment he presented with many symptoms of OCD.  
He has since reported ongoing compulsive behaviors.  She also 
noted that the veteran was a very difficult person to work 
with in therapy, as he easily became angry and agitated, and 
had problems concentrating for any period of time.  Despite 
this, she noted that she believed the veteran's accounts of 
his experiences in service.  She further opined that, 'if he 
had any preexisting problems prior to his time in the 
service, these were certainly aggravated by his experience of 
abuse and harassment while in service."

The Board has considered the aforementioned evidence to be 
credible for the purposes of well groundedness of the 
appellant's claim.


ORDER

The claim of entitlement to service connection for an 
obsessive compulsive disorder  is well grounded.  To this 
extent only, the appeal is granted.


REMAND

As an initial matter, the Board notes that it found the claim 
of service connection for PTSD to be well grounded in its 
June 1999 decision.  As noted above, the claim of entitlement 
to service connection for OCD is also well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the aforementioned claims.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).

In view of the holding of the Court, the VA has a duty to 
assist the veteran in the development of facts pertinent to 
his or her claim and ensure full compliance with due process.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 
3.159 (1999).  This duty to assist involves obtaining 
potentially relevant medical reports.  Lind v. Principi, 3 
Vet. App. 493, 494 (1992) (federal agencies); White v. 
Derwinski, 1 Vet. App. 519, 521 (1991) (private records).  

In this case the veteran has claimed that he developed PTSD 
and OCD as a result of a personal assault in service; 
however, such assault has not been shown in the service 
records.  Accordingly, the Board finds that a remand is 
necessary to further attempt to obtain evidence regarding the 
veteran's alleged stressors and personal assault, as well as 
any further evidence regarding any OCD in service, and to 
clarify the nature and cause of the veteran's current 
disorders. 

Additionally, as noted it has recently been requested that a 
hearing be held at the RO before the hearing officer.

Finally, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there are any 
additional records that should be obtained.  

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, 
hospitals, or treatment centers (private, 
VA or military) who have provided him 
with relevant treatment for psychiatric 
disorders, not already associated with 
the claims file. After obtaining the 
appropriate signed authorization for 
release of information forms from the 
appellant, the RO should contact each 
physician, hospital, or treatment center 
specified by the veteran to request 
specifically any and all medical or 
treatment records or reports relevant to 
the above mentioned claim.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained, should be 
made a part of the claims folder.  If 
private treatment is reported and those 
records are not obtained, the veteran and 
his representative should be provided 
with information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1999). 

2.  The RO is directed to comply with the 
provisions of the VA Adjudication 
Procedure Manual M21-1, regarding 
development of claims based on personal 
assault. M21-1, Part III, Para. 5.14c 
(Feb. 20, 1996).  The veteran should be 
provided with another opportunity to 
provide specific details of the claimed 
stressful events during service, to 
include dates, places, unit to which he 
was assigned, detailed descriptions of 
the events, and the names and other 
identifying information concerning any 
individuals involved in the events. He 
should be advised to submit any verifying 
information that he can regarding the 
stressors he claims to have experienced 
in service. He may submit statements from 
fellow service members or others that 
witnessed or knew of the alleged events 
at the time of their occurrence. The 
veteran should be told that the 
information is necessary to obtain 
supportive evidence of the stressful 
events and that failure to respond may 
result in adverse action.

3.  The RO should make appropriate 
arrangements for the appellant and his 
representative to appear for a personal 
hearing before the hearing officer.

4.  The veteran is advised that while the 
case is on remand status, he is free to 
submit additional evidence and argument.  
See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Quarles v. Derwinski, 3 
Vet. App. 129 (1992). 

5.  The RO should obtain for association 
with the claims folder, the veteran's 
service personnel records.  The RO is 
directed to contact the veteran's Service 
Department or other appropriate source 
for any additional information that may 
be relevant with respect to the 
appellant's claim. 

6.  Thereafter, and whether additional 
records are obtained or not, the entire 
claims folder and a copy of this remand 
should be directed to, and reviewed by a 
board of two (2) psychiatric specialists 
who have not previously examined or 
treated the veteran.  They should 
include a statement to the affect that 
they received and reviewed the claims 
folder and remand in their reports. The 
specialists should determine the 
diagnoses of all psychiatric disorders 
that are present, including in 
particular, PTSD and OCD. The RO must 
specify for the examiners the 
stressor(s) or traumatic episodes that 
it has determined are established by the 
record and the examiners must be 
instructed that only those events may be 
considered for the purpose of 
determining whether appellant was 
exposed to a stressor, or traumatic 
episode, in service.  The examiners 
should integrate the previous 
psychiatric findings and diagnoses of 
current findings to obtain a true 
picture of the nature of the veteran's 
psychiatric status, including the 
etiology of the disorder.  After 
reviewing the records, the examiners are 
requested to express an opinion as to 
the following questions; 

(a)  What is the nature of the veteran's 
current mental disorders?  What was the 
etiological onset of the disorders, if 
any are found?

(b)  Please comment on the opinion 
offered in the June 1966 letter from a 
private registered nurse concerning a 
relationship to service and the onset of 
psychiatric pathology.  Please explain 
the basis for agreement or disagreement 
with the opinion expressed, and highlight 
the medical evidence/basis for the 
opinion offered.

The examiners should identify the 
information on which they based their 
opinions.  The opinions should adequately 
summarize the relevant history and 
clinical findings, and provide detailed 
explanations as to all medical 
conclusions rendered.  If these matters 
cannot be medically determined without 
resort to mere conjecture, this should be 
commented upon by the examiners. 

7.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
See Stegall v. West, 11 Vet. App. 268 
(1998) (compliance of a Court or Board 
directive is neither optional nor 
discretionary).  Where the remand orders 
of the Board or the Veterans Claims Court 
are not complied with, an error exists as 
a matter of law for failure to ensure 
compliance.  

8.  The RO should then readjudicate the 
issue of entitlement to service 
connection for PTSD, and OCD.  In the 
event the benefits sought are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.

No action by the appellant is required until he receives 
further notice.  The Board intimates no opinion as to the 
ultimate outcome of this claim by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeal

 


